DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objections

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “spring” for the limitation “spring-loaded” recited in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification Objections

The specification is objected. The amendment to the specification of 10/13/2020 appears to be incorrect. For example, it states: “Please amend the specification to delete the sentence at page 3, lines 1-2, which reads “This object is solved by a high-voltage switch... according to claim 16.””. However, the above sentence is not present on page 3, but is present in the last two lines of page 2. 
	Similarly, the amendment states: “Please amend the specification to include the following section heading without underline (underlining is used herein only to indicate words are added to the specification) before the text “An high-voltage switch according to... ” (page 3, line 4) of the application:”. However said text is not present on page 3, line 4, but is present on page 3, line 7.
	The above informalities have been cited only as examples. Applicant is required to correct all instances of incorrect amendments.
	Furthermore, the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting of any errors of which Applicant may become aware in the specification. Applicant must carefully review the entire disclosure and to amend the specification and the abstract in proper English, without any artifacts of the incorrect translation from foreign documents. Verbose passages should be streamlined, and sentences with non-standard sentence construction No new matter should be introduced (37 CFR 1.125(a)).
Claims Objections

Claims 17, 22, and 32 are objected to because of the recitation of the ambiguous limitation “levitation…”. Applicant should clarify the above language by reciting, e.g.: “levitation --due to electromagnetic repulsion forces -- …”.
Furthermore, claim 31 does not confirm to the accepted claim format (i.e., preamble, transitional phrase, body of the claim, etc.). See 37 CFR 1.75(e) and MPEP 608.01 (i). 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 30, are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation “the housing” and claim 30 recites the limitation: “the energy storage”.  There is insufficient antecedent basis for these limitations in the claims.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-32, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over DE/102, 015, 014, 610 to Bau et al. (hereafter “Bau”) in view of DE/102, 016, 204, 287 to Waag (cited in IDS).
Regarding claim 17, 20, and 32, Bau discloses (Fig. 1, 2) a high voltage switch (4) comprising: a first terminal contact connected to a first fixed contact; a second terminal contact connected to a second fixed contact (see annotated Fig. 1 below); a bridge contact (see annotated Fig. 1 below) arranged between the first fixed contact and the second fixed contact connecting the first fixed contact to the second fixed contact, wherein the bridge contact is pressed against at least one of the fixed contacts with a contact pressure force (Fig. 1) and can be released from at least one of the fixed contacts with a pull-off force (Fig. 2); a drive (6) acting on the bridge contact in the direction of the pull-off force; and a measuring circuit (7, 10, 23) configured to sense a temperature (by a bimetal (23)), such that depending on the sensed temperature, the drive 
Also, Bau discloses alternative ways of actuation, e.g., by measuring an excessive pressure (Fig. 6, 7, 9, 13), excessive venting of gases (Fig. 11), etc.

    PNG
    media_image1.png
    610
    835
    media_image1.png
    Greyscale

Bau does not disclose that the measuring circuit configured to sense and is fed by a voltage drop between the fixed contacts in the event of levitation between at least one fixed contact and the bridge contact, such that depending on the sensed voltage drop, the drive is controlled in such a way that the drive acts on the bridge contact with a force in the direction of the pull-off force.
Waag discloses the aforementioned approach by teaching (Fig. 4): a high voltage switch (100) comprising: a first terminal contact connected to a first fixed contact (4A); a second 
Since inventions of Bau and Waag are from the same field of endeavor, the purpose of the measuring circuit taught by Waag will be recognized in the invention of Bau.
It would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have modified to Bau according to the teachings of Waag, so the resulting combination would have: the bridge contact that is pressed against at least one of the fixed contacts with a contact pressure force, wherein the measuring circuit configured to sense and to be fed by a voltage drop between the fixed contacts in the event of levitation between at least one fixed contact and the bridge contact, such that depending on the sensed voltage drop, the drive is controlled in such a way that the drive acts on the bridge contact with a force in the direction of the pull-off force, as claimed, in order to quickly disconnect the circuit and prevent arcing due to the levitation, thus enhancing overall safety of the installation (see English translation of Waag of record, par. [0009], [0048]-[0051]). Also, replacing the welded or soldered interconnections between the bridge and stationary contacts in Bau would See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Examiner’s Note: regarding the method claim 32, the structure of the high-voltage switch of the Bau-Waag combination is the same as the switch structure recited in the claim(s) of the instant application, and inasmuch as it imparts any additional structure, and absent any evidence to the contrary, the switch of the Bau-Waag combination is capable of acting in the same manner as recited in the claim, and therefore, is inherently/obviously capable of performing all functions and controlling steps as claimed. The method steps as claimed are inherently/obviously necessitated by the device structure of the Bau-Waag combination.
Regarding claim 18, Bau as modified by Waag discloses that the drive (6) is a pyrotechnic drive (8) which can be triggered by the voltage drop between the fixed contacts.
Regarding claim 19, Waag discloses (Fig. 4) that bridge contact (6) is in a spring-loaded (5B) way pressed against at least one of the fixed contacts (4A, 4B) with the contact pressure force (Ff).
Regarding claims 21 and 22, Waag discloses (Fig. 4) that the measuring circuit (13E, 13D) is passive and is formed by the drive (2) in such a way that the drive triggers by a current flowing via the drive when a voltage between the fixed contacts (4A, 4B) is exceeded in case of the levitation  (par. [0009], [0048]-[0051]).
Regarding claims 23-28, Bau as modified discloses that the drive (6) accelerates the 
Regarding claim 29, Waag discloses that the drive can be triggered by an external control signal (from (20), Fig. 5).
Regarding claim 30, it would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have provided in the Bau-Waag combination said measuring circuit that is arranged for sensing a voltage in a voltage band, wherein the voltage band has a lower limit voltage and an upper limit voltage, the upper limit voltage being lower than the voltage of the energy storage (e.g., (5)) which can be connected to the high-voltage switch (4), and the measuring circuit is configured to activate the drive only for a sensed voltage inside the voltage band, in order to achieve desired opening characteristics of the switch and the most adequate protection and safety, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233.
Regarding claim 31, Bau as modified by Waag discloses a high-voltage on-board power supply network in a motor vehicle, in which the high-voltage switch is arranged electrically between an energy storage and a drive train (see English translation of Bau of record, p. 4, which states: “The 1 to 13 show schematic sectional views of a battery 1, i.e, an electrochemical energy storage device. The battery 1 in particular, as is known as a high-voltage - battery. The battery 1 is, for example, as a traction battery for electrical power supply of at least one electric drive vehicle is provided, for example, a hybrid vehicle, an electric vehicle or of a fuel cell vehicle” (emphasis added). Further, see par. [0002] of the English translation of Waag of record for “the high-voltage electric system in an electric or hybrid vehicle” (emphasis added). Also, positioning of the high-voltage switch at any desirable location within a vehicle, including as claimed, would have been an obvious thing to do to a person of ordinary skill, in order to provide desired protection level for the particular vehicular circuits and/or for vehicular electrical components, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See In re Japikse, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
	
Conclusion

The additional references made of record and not relied upon are considered pertinent to Applicant's disclosure, because of the teachings of various pyrotechnically assisted circuit interrupters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835